Guerry, J.,
dissenting. I do not think, when the charge of the court is taken as a whole, that the charge excepted to is error. The court, following the charge complained of, charged: “A parol contract for land, like the reformation of a deed by parol proof, should be made out so clearly, so strongly and satisfactorily, as to leave no reasonable doubt as to the agreement. I charge you that there can be no recovery by the plaintiff, under the allegations of her petition, until the plaintiff has proven to your satisfaction by a preponderance of the evidence clearly and strongly and satisfactorily as to leave no reasonable doubt upon your mind that there was an express contract, that is, express parol contract, entered into between Mrs. McDowell and Mrs. Lewis that Mrs. Lewis was to deed this house and lot back to her when those notes were surrendered, or thereafter. If you find that there was a specific contract, and you find that beyond a reasonable doubt that Mrs. McDowell was to have her property deeded back to her in town, then you would go further in this case. If you do not find that there *139was a contract whereby Mrs. McDowell was to have her city property back when they rued back, your deliberations would stop there, and you would find a verdict straight in favor of the defendant. But if you find there was a contract, and Mrs. McDowell was to have her land back here in the city, her house and lot, and that Mrs. Lewis was to deed it back under the agreement, then you would go further and consider the proposition; and if Mrs. McDowell was put in position later, on account o'f the fire, that she could not have the property decreed back to her, that is, the house and lot, then she would be authorized to recover damages, and such damages as the jury think that she is entitled to as the cash value of the house and lot. But, before you can find in her favor, you have first got to find this specific agreement to convey this land back to her. Then, if there was a specific agreement to that effect, then you would go further and determine the value of what damages she is entitled to recover in the case, which would be the cash value of the house that was destroyed by the fire.” It will be noted that in the Pattillo case cited in the majority opinion, the only issue was the establishment of the parol contract relied.on, and the court said: “Therefore the burden is upon the defendants to prove, by a preponderance of the testimony, their right, under the contract, to own and possess the property.” The establishment of the contract was the only issue in the case. In the present case there was a question of the value of the property and damage as well as the establishment of the contract. It is true that these questions could not arise unless the contract were established. The court charged, as the court was bound to do in all civil cases, the preponderance-of-evidence rule. It was adapted to the case in its entirety. In my opinion it would have been error not to have given the rule in charge. The charge fully and correctly sets forth the degree and kind of proof necessary to prove the contract. Nowhere in the charge does the court tell the. jury that the plaintiff’s “right, under the contract, to own and possess the property” must be shown by a preponderance of the evidence, as was done in the Pattillo case. It is true that the court did not in the same sentence limit the preponderance-of-evidence rule. It would have perhaps been less subject to criticism if the court had stated the rule in respect to the character and degree'of evidence necessary to prove the contract, and then limited the preponderance-of-evidence rule to the *140other issues in the case. However, to my mind there was not the slightest possibility for a misconstruction or misunderstanding of the court’s meaning, and the charge complained of was not error.